Armstrong, J.
(dissenting) — The majority upholds Deputy Larson’s warrantless entry into the trailer to retrieve Sund’s coat as a community caretaking function. The trial court ruled that Larson was entitled to retrieve the coat for “officer safety reasons because the coat or the trailer could contain a weapon.” Clerk’s Papers at 83. But the court made no finding that anyone else was in the trailer, that Sund was armed, or that the officers had any reason to believe the trailer or Sund’s coat contained weapons. Because the officers had no reason to believe that anyone needed assistance or that Thompson or Sund had weapons, the community caretaking function does not apply and Deputy Larson’s entry was not justified. I, therefore, dissent.
An officer may invoke the community caretaking exception if (1) he subjectively believes that someone likely needs assistance for health or safety reasons, (2) a reasonable person in the same situation would believe the same, and (3) he has a reasonable basis to associate the need for help with the place he searched. State v. Johnson, 104 Wn. App. 409, 415, 16 P.3d 680, review denied, 143 Wn.2d 1024 (2001). For example, the court upheld a warrantless search *804when shots had been fired and a person may have been kidnapped, even though a witness said no one was left in the house. State v. Barboza, 57 Wn. App. 822, 790 P.2d 647 (1990). When “gunshots have been fired and a person has been apparently abducted, common sense dictates that the officers should check the home for the presence of hostile people, or possibly a wounded person, before leaving the premises.” Barboza, 57 Wn. App. at 828-29.
We have also applied the community caretaking exception when police have reason to believe a person remaining in the house is in danger. In Johnson, for example, a relative reported domestic violence, the defendant came out of the house with a cut, and the victim appeared at the door shaking and bloodstained. Johnson, 104 Wn. App. at 412-13. Officers properly entered the house to search for additional victims because children or others may have been inside. Johnson, 104 Wn. App. at 419. In State v. Menz, 75 Wn. App. 351, 880 P.2d 48 (1994), police responding to a domestic violence call entered a home to look for people who could or would not answer their calls. The front door was open on a winter night and the lights and television were on. Menz, 75 Wn. App. at 354.
And we have upheld searches for missing guns. In McAlpin, for example, a gun was missing at the scene of a major auto accident. State v. McAlpin, 36 Wn. App. 707, 677 P.2d 185 (1984). The court upheld the warrantless search for the gun before it fell into “untrained or malicious hands.” McAlpin, 36 Wn. App. at 717. The Supreme Court also upheld a warrantless search for a gun before police towed a car, owned by an officer, that likely contained a gun. Cady v. Dombrowski, 413 U.S. 433, 443, 446-47, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973).
Notably missing here is any evidence that Deputy Larson entered the trailer because he believed someone inside was in immediate danger. Nor is there any evidence that the deputy believed that either Thompson or Sund had a weapon in the coat or the trailer. Rather, the deputy entered the trailer to get Sund’s coat. Absent any reason to believe *805that the coat in the trailer presented a safety threat, the officer’s entry of the trailer was not justified as a community caretaking function. And because everything that followed was based upon what the officer learned from the entry, all the evidence of drug manufacturing should have been suppressed. State v. White, 97 Wn.2d 92, 111-12, 640 P.2d 1061 (1982); Wong Sun v. United States, 371 U.S. 471, 484-85, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).
Review granted at 148 Wn.2d 1020 (2003).